This year marks 
the 100th anniversary of the beginning of the First 
World War. Yet in today’s world we are far from having 
achieved global peace. It therefore remains a major task 
for the international community to achieve it. But that 
is not the only task that remains. In order to achieve 
global peace we also have to tackle two other equally 
important challenges, namely, to preserve global human 
dignity, and global prosperity.

I would like to start with global security. Europe is 
the continent that gave birth to the two most disastrous 
conflicts in human history. We Europeans have 
learned our lesson. A large part of our continent has 
been spared violent conflicts for almost 70 years. My 
country celebrates 25 years since our return to freedom 
and democracy in 1989.

Yet even today a part of Europe is at war. The 
territorial integrity of Ukraine, guaranteed by the 
Charter of the United Nations and the Budapest 
Memorandum of 1994, was violated by the Russian 
annexation of Crimea and the activities of Russian-
backed paramilitary separatist forces in eastern 
Ukraine. Despite the present armistice, we believe 
that it is still the responsibility of the international 
community to seek the de-escalation of a conflict that 
has caused enormous suffering to the people of Ukraine 
and the loss of innocent lives of Ukrainians and other 
people, as demonstrated by the downing of Malaysia 
Airlines Flight MH-17.

That is not all. We are alarmed at the continuing 
aggravation of the security situation in northern Iraq. 
We condemn the brutal acts of violence committed 
by the so-called Islamic State against local ethnic 
and religious minorities, as well as the murders of 
two innocent journalists and a humanitarian activist. 
Those acts constitute war crimes and crimes against 
humanity. As we are currently seeing in Iraq, terrorism 
has taken on a new dimension, and we must counter it 
with the utmost determination. Therefore, we welcome 
President Obama’s strategy as well as other important 
international activities in that regard, including the 
Security Council summit on foreign terrorist fighters 
(see S/PV.7272).

With regard to Syria, we believe that the only way 
to achieve a stable peace in that war-torn country and 
to ensure much-needed safety and legitimate rights 
for all Syrian people is through a negotiated political 
settlement between the Syrian Government and the 
democratic opposition. The Czech Republic, appalled 
by the atrocities committed by the so-called Islamic 
State, urges all sides of the conflict in Syria to cease 
violence and to start cooperating with the new United 
Nations Special Envoy in order to find a lasting solution.

Moreover, we must not omit the Israeli-Palestinian 
conflict. We remain deeply concerned about the 
humanitarian consequences of the conflict in the Gaza 
Strip. We have made an effort to provide assistance to 
the victims through humanitarian aid. However, first 
and foremost, the Palestinian and Israeli leaders have 
to make every effort, with the help of the international 
community, to renew genuine and comprehensive 
negotiations. That is the only way to reach a lasting 
solution that would bring about peace, dignity, security 
and prosperity for both Israelis and Palestinians.

But there is also something else: the global dignity 
of human beings. In speaking of acts of violence — and 
the list I have provided is far from being exhaustive — we 
must keep looking for the causes behind those acts 
and seek to eliminate them. We often see that such 
acts result from despair and from a lack of the basic 
needs necessary to ensure human dignity, needs 
such as physical integrity, access to justice, political 
participation and basic freedoms, and also food, water, 
medical care, education, tolerable working conditions 
and protection against discrimination on various 
grounds. It is the responsibility of the international 
community, represented by the United Nations, to 
ensure that human dignity remains not only a declared 
principle of the Universal Declaration of Human Rights 
but is also put into practice worldwide. I am proud that 
my country can contribute to those efforts, building on 
the humanist legacy of my great compatriots, the first 
Czechoslovak President, Tomá. Garrigue Masaryk, and 
the first President of the Czech Republic, Václav Havel.

The first precondition for human dignity is the 
possibility of enjoying life without threats to one’s 
physical integrity and physical suffering. For that 
reason the Czech Republic has vigorously supported 
the concept of the responsibility to protect, with its 
strong dimension of prevention and capacity-building. 
Yet, when a conflict cannot be prevented for various 
reasons, the United Nations is ultimately responsible, 
through its peacekeeping role, for preventing the 
further deterioration of the situation, loss of life and 
human suffering. The Czech Republic has consistently 
participated in various European Union (EU) missions 
complementing United Nations peacekeeping efforts, 
namely, in the EU Training Mission in Mali and in the 
Multinational Force and Observers mission in Sinai. I 
can assure members that we will remain involved in the 
future.

National States and the international community 
share responsibility for protecting people from atrocities. 
However, if they fail, it is necessary to establish 
accountability for serious violations of international 
humanitarian law and human rights. The Czech 
Republic continues firmly to support international 
criminal justice and the International Criminal Court. 
Our primary task is to combat impunity and to enforce 
the protection of civilians and vulnerable groups in 
armed conflicts.

It is a sad reality that in too many parts of the 
world women are among the most vulnerable groups. 
We continue to witness horrifying cases of violence 
against women and girls, including sexual violence. We 
call on all States to adopt urgent measures to prevent 
such abhorrent incidents. When women are excluded 
from society and prevented from enjoying basic 
rights, participating in public life or simply exercising 
a profession, it has a massive impact not only on the 
country’s development but also on its overall stability. 
We expect the relevant United Nations bodies to step up 
their efforts to ensure a peaceful and dignified life for 
all, including women.

In order to reinforce the prevention of various 
types of conflicts, we fully support the Rights Up 
Front initiative launched by the Secretary-General. We 
understand that it is an appeal to the United Nations and 
its bodies and to Member States to ensure respect for 
human rights, good governance, fair and free elections 
and genuine participation in decision-making without 
discrimination. The Czech Republic, as a member 
of the Human Rights Council, has for the second 
time presented a consensual resolution on political 
participation. In our view, giving everybody a chance 
to enjoy their civil and political rights through such 
participation is essential for building inclusive and 
truly cohesive societies.

A life of peace and dignity is unthinkable without 
the enjoyment of economic, social and environmental 
rights. That can be achieved by fighting poverty, social 


exclusion and all forms of discrimination and illiteracy. 
I am convinced that the Czech Republic has a lot to 
offer in that respect. We are among the countries with 
the most equal distribution of wealth in the world. We 
are also a country with one of the lowest risks of falling 
into poverty in the world. We have managed to maintain 
a socially cohesive society, and we believe that that is 
one reason why our society is free of serious tensions 
resulting in violent conflicts. We want to contribute our 
experience to the efforts of the international community 
in order to build fair and prosperous societies across the 
planet.

The key to building a fair society is sustainable 
development. To that end, we are committed to 
working on a post-2015 development agenda that will 
formulate sustainable development goals based on the 
2000 Millennium Development Goals. The goals will 
be global in nature, universally applicable and will 
address persistent inequalities and new challenges 
facing people and our planet. The promotion of good 
governance, the rule of law, human rights and the 
empowerment of women must remain among the 
stand-alone priorities, but they are also cross-cutting 
issues linking various agendas. In that context, we look 
forward to the Secretary-General’s synthesis report 
expected by the end of the year.

The Czech Republic expects that the sustainable 
development goals will have a true impact on the 
fashioning of a development policy that will correspond 
to the needs of present generations and improve their 
quality of life, but will not compromise the ability 
of future generations to meet their own needs. All 
countries, rich and poor, should therefore be committed 
to creating an economically viable yet more socially 
and environmentally sustainable future. We hope to be 
able to take part in that effort through our membership 
in the Economic and Social Council, to which we are 
candidates for membership starting in 2016.

We are also actively involved in the EU and the 
United Nations Framework Convention on Climate 
Change, and we are ready to support all the proposals 
and solutions that are considered most effective to 
reach the new global climate agreement, hopefully to 
be concluded in Paris in 2015.

I began by recalling the First World War and continued 
by enumerating three major challenges — global peace, 
global human dignity and global prosperity. They are 
enormous challenges. The United Nations has done 
impressive work in fostering peace, human dignity 
and sustainable development. I am confident that next 
year, when we celebrate the seventieth anniversary 
of the Charter of the United Nations, we will have an 
opportunity not only to reflect honestly on where we 
could do better, but also to appreciate the progress that 
we have made together.
